



Exhibit 10.1
TERMS AND CONDITIONS
PERFORMANCE STOCK OPTIONS
under
COTY INC. EQUITY AND LONG-TERM INCENTIVE PLAN
This instrument (this “Terms and Conditions”) evidences the grant effective on
the date set forth in the Participant’s individual compensation letter (the
“Grant Date”) of an award of a Performance Stock Option by Coty Inc., a Delaware
corporation (the “Company”). Any term capitalized but not defined in these Terms
and Conditions will have the meaning set forth in the Coty Inc. Equity and
Long-Term Incentive Plan, as amended (the “Plan”).
1.
Option Grant. In accordance with the terms of the Plan and subject to these
Terms and Conditions, the Company hereby grants to the Participant as of the
Grant Date an option (the “Option”) to purchase all or any part of an aggregate
of the number of Shares set forth in the Participant’s individual letter (the
“Option Shares”). This award is subject to cancellation if the Participant has
not executed the Company’s Restricted Covenants Agreement. This Option is a
nonqualified stock option and is not intended to be an incentive stock option
within the meaning of Code Section 422.

2.
Exercise Price. The Exercise Price of the Option will be the closing price of
Company Shares as of the Grant Date.

3.
Vesting and Exercisability of Option. The Participant may exercise this Option
only after it has become vested and exercisable in accordance with the
following:

(a)Earned Option. The Option shall become earned (“Earned”) upon the achievement
of the performance condition set forth on Schedule 1 attached hereto. Any
portion of the Option that is not Earned shall be forfeited and cancelled for no
consideration in accordance with Schedule 1.
(b)Vesting. Any portion of the Option that is Earned shall vest and become
exercisable on the fifth (5th) anniversary of the Grant Date, subject to the
Participant’s continuous employment by the Company or an Affiliate through such
date.
(c)Change in Control. If, within twelve (12) months following a Change in
Control that occurs after the filing date of the Form 10-K for the fiscal year
ending June 30, 2021 (the “FY2021 10-K”), (i) the Participant is terminated by
the Company or an employing Affiliate without Cause or (ii) the Participant
resigns from the Company or an employing Affiliate for Good Reason, any
outstanding Option shall vest and become exercisable.
4.
Option Expiration. The Option will expire on the tenth anniversary of the Grant
Date (the “Expiration Date”). In no event may the Option be exercised after the
Expiration Date.



1

--------------------------------------------------------------------------------





5.
Transferability of Option.

(a)General. Except as provided in paragraph 5(b), (i) no Option granted under
the Plan and these Terms and Conditions may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or the laws
of descent and distribution and (ii) the Option shall be exercisable during the
Participant’s lifetime only by the Participant or his or her guardian or legal
representative. The Committee may, in its sole discretion, require the
Participant’s guardian or legal representative to supply it with the evidence
the Committee deems necessary to establish the authority of the guardian or
legal representative to act on behalf of the Participant.
(b)Successor Obligations. Subject to applicable law, a vested Option may be
transferred to any Successor. Such transferred Option may not be further sold,
transferred, pledged, assigned or otherwise alienated by the Successor without
the consent of the Committee and shall be subject in all respects to the terms
of these Terms and Conditions and the Plan. For a transfer to be effective, the
Successor shall promptly furnish the Company with written notice thereof and a
copy of such other evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance of the Successor of the terms and
conditions of the Plan.
6.
Exercise of Option.

(a)Notice of Exercise. After the Option has become vested, and while it remains
exercisable in accordance with the terms of these Terms and Conditions, the
Participant may exercise the Option in whole or in part on any Exercise Date
permitted under Section 16.6 of the Plan (Securities Law Compliance) by
delivering a signed, written exercise notice to the Company. The notice shall
indicate the number of Shares being purchased. The Option must be exercised as
to a whole number of Shares.
(b)Payment of Exercise Price. The Participant must pay the Exercise Price of the
Option at the time of exercise as follows: (i) in cash or by check payable to
the order of the Company; (ii) by means of a cashless exercise procedure
approved by the Committee or its designee; or (iii) any combination of the
foregoing.
(c)Withholding Obligation. The withholding obligation upon the Participant’s
exercise of the Option must be satisfied by paying the amount of required
withholding to the Company. If the Participant does not pay the amount of
required withholding to the Company, the Company will withhold from the Shares
delivered to the Participant an amount of funds required to cover any
Withholding Tax at the maximum statutory rates in the applicable jurisdiction(s)
incurred by reason of such exercise of the Option.
(d)Use of Shares. Shares used to satisfy the Exercise Price and/or any required
withholding tax will be valued at their Fair Market Value, determined in
accordance with the Plan.


2

--------------------------------------------------------------------------------





(e)Condition of Transfer. The Company will issue no Shares pursuant to the
Option before the Participant has paid the Exercise Price and any withholding
obligation in full.
7.
Termination of Service. Upon termination of Service with the Company or an
Affiliate, the Participant’s right to exercise any Option will be subject to the
following rules:

(a)Retirement, Disability or Death. In the event a Participant’s Service
terminates after the filing date of the FY2021 10-K by reason of Retirement,
Disability or death:
(i)A portion of the Option equal to the product of (x) the then outstanding
portion of the Option, and (y) the Applicable Fraction, shall immediately become
vested and exercisable.
(ii)The portion of the Option that is vested (whether by application of
paragraph 7(a)(i) above or otherwise) on the date the Participant terminates
Service due to Retirement, Disability or death shall remain exercisable through
the second (2nd) anniversary of the filing date of the Participant’s termination
of Service or, if earlier, the Expiration Date, and shall thereafter expire.
(iii)Any unvested portion of the Option as of the filing date of termination
(other than any portion thereof that becomes vested pursuant to Section 7.1(a)
of the Plan) shall be forfeited and cancelled, without consideration, on the
date of the Participant’s termination of Service.
(b)Other Termination of Service. Except as provided in paragraph 3(c), if the
Participant’s Service terminates (x) on or prior to the filing date of the
FY2021 10-K or (y) after the filing date of the FY2021 10-K for any reason other
than Retirement, Disability or death:
(i) Any unvested portion of the Option as of the date of termination shall be
forfeited and cancelled on the date of termination; and
(ii)The vested portion, if any, of the Option shall remain exercisable through
(i) the ninetieth (90th) day after the Participant’s termination of Service, if
the ninety (90) day period commences in an open trading window, or (ii) if the
ninety (90) day period commences in a closed trading window, the ninetieth
(90th) day commencing from the first day of the next open trading window. Any
vested Option remaining outstanding after such date shall thereafter expire.
8.
Plan and Terms and Conditions Not a Contract of Employment or Service. Neither
the Plan nor these Terms and Conditions are a contract of employment or Service,
and no terms of the Participant’s employment or Service will be affected in any
way by the Plan, these Terms and Conditions or related instruments, except to
the extent specifically expressed therein. Neither the Plan nor these Terms and
Conditions will be construed as conferring any legal rights on the Participant
to continue to be employed



3

--------------------------------------------------------------------------------





or remain in Service with the Company, nor will it interfere with any Company
party’s right to discharge the Participant or to deal with him or her regardless
of the existence of the Plan, these Terms and Conditions or the Option.
9.
Participant to Have No Rights as a Shareholder. Before the date as of which the
Participant is recorded on the books of the Company as the holder of any Option
Shares, the Participant will have no rights as a shareholder with respect to
those Shares.

10.Securities Law Requirements.
(a)If at any time the Committee determines that issuing Option Shares would
violate applicable securities laws, the Company will not be required to issue
such Option Shares. The Committee may declare any provision of these Terms and
Conditions or action of its own null and void, if it determines the provision or
action fails to comply with the short-swing trading rules. As a condition to
exercise, the Company may require the Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws.
(b)No Person who acquires Option Shares under this Agreement may sell the Option
Shares, unless they make the offer and sale pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), which is current and includes the Option Shares to be sold,
or an exemption from the registration requirements of the Securities Act.
11.
No Limitation on Rights of the Company. The grant of the Option does not and
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

12.
Notice. Any notice or other communication required or permitted under these
Terms and Conditions must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, ten (10) days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to:

Coty Inc.
350 Fifth Avenue, 17th Floor
New York, New York 11016
Attention: Chief Legal Officer
Notice to the Participant should be sent to the address on file with the
Company. Either party may change the Person and/or address to which the other
party must give notice under this paragraph 12 by giving such other party
written notice of such change, in accordance with the procedures described
above.


4

--------------------------------------------------------------------------------





13.
Successors. All obligations of the Company under these Terms and Conditions will
be binding on any success to the Company, whether existence of the of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

14.
Governing Law. To the extent not pre-empted by federal law, these Terms and
Conditions will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles that would require the application of the law of any other
jurisdiction.

15.
Plan Document Controls. The rights granted under these Terms and Conditions are
in all respects subject to the provisions set forth in the Plan to the same
extent and with the same effect as if set forth fully in these Terms and
Conditions. If the terms of these Terms and Conditions conflict with the terms
of the Plan document, the Plan document will control.

16.
Amendment of these Terms and Conditions. These Terms and Conditions may be
amended (i) unilaterally by the Committee to the extent provided under the Plan,
including pursuant to Section 15.2, or in the reasonable discretion of the
Committee in order to adjust the targets for, and/or the calculation (or
definition) of, Fixed Costs as a Percentage of Net Revenues in connection with
acquisitions, divestitures and brands or lines of business discontinuations or
(ii) by a written instrument signed by both parties.

17.
Entire Agreement. These Terms and Conditions, together with the Plan,
constitutes the entire obligation of the parties with respect to the subject
matter of these Terms and Conditions and supersedes any prior written or oral
expressions of intent or understanding with respect to such subject matter.

18.
Administration. The Committee administers the Plan and these Terms and
Conditions. The Participant’s rights under these Terms and Conditions are
expressly subject to the terms and conditions of the Plan, including any
guidelines the Committee adopts from time to time. The Participant hereby
acknowledges receipt of a copy of the Plan.

19.
Waiver. No failure or delay of either party in exercising any right or remedy
hereunder shall operate as a waiver thereof. Any such waiver by a party shall be
valid only if set forth in writing by such party.

[The remainder of this page is intentionally left blank.]


5

--------------------------------------------------------------------------------






[ Schedule 1 ]






6